       Case 5:15-cv-04890-KHV Document 320-4 Filed 11/08/18 Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

PIPELINE PRODUCTIONS, INC.,
BACKWOOD ENTERPRISES, LLC,
OK PRODUCTIONS, INC., and
BRETT MOSIMAN,

       Plaintiffs/Counterclaim Defendants,

v.                                                             Case No. 5:15-cv-04890-KHV-KGS

THE MADISON COMPANIES, LLC, and
HORSEPOWER ENTERTAINMENT, LLC,

Defendants/Counterclaim Plaintiffs.


     HORSEPOWER’S INITIAL DISCLOSURES PURSUANT TO F.R.C.P. 26(A)(1)

       Defendants/Counterclaim Plaintiffs The Madison Companies, LLC and Horsepower

Entertainment, LLC (collectively “Horsepower”), through undersigned counsel, hereby submit

these initial disclosures in accordance with Federal Rule of Civil Procedure 26(a)(1).

Horsepower makes these initial disclosures based upon information currently available to them,

and reserve the right to alter, amend or supplement these initial disclosures, if necessary, at a

subsequent time.

I.     INDIVIDUALS LIKELY TO HAVE DISCOVERABLE INFORMATION

       In accordance with Federal Rule of Civil Procedure 26(a)(1)(A)(i), the following list sets

forth the name and, if known, the address and telephone number of each individual that

Horsepower presently has reason to believe is likely to have discoverable information that

Horsepower may use to support its defenses, claims, and/or counterclaims except those who

would pertain solely to impeachment.




                                             EXHIBIT D
       Case 5:15-cv-04890-KHV Document 320-4 Filed 11/08/18 Page 2 of 17




1.   Bryan E. Gordon1                                Mr. Gordon is the Chairman and CEO of The
                                                     Madison Companies, LLC and was during the
     c/o undersigned counsel                         time period at issue. Mr. Gordon may have
                                                     discoverable non-privileged information
                                                     relevant to Horsepower’s defenses, claims,
                                                     counterclaims, and damages, including
                                                     discoverable non-privileged information
                                                     relevant to Horsepower and Pipeline’s2 business
                                                     dealings and history; Horsepower’s negotiations
                                                     regarding a potential business relationship
                                                     concerning the ownership, operation and/or
                                                     promotion of Pipeline’s Thunder on the
                                                     Mountain Music Festival that never culminated
                                                     (“Proposed Thunder on the Mountain
                                                     Transaction”) and the loan that the parties did
                                                     agree to (“Completed Loan Transaction”); this
                                                     action; and certain documents and related
                                                     exhibits that are relevant to this action.

2.   Robert Y. Walker                                Mr. Walker is the Chief Operating and Financial
                                                     Officer of The Madison Companies, LLC and
     c/o undersigned counsel                         was during the time period at issue. Mr. Walker
                                                     may have discoverable non-privileged
                                                     information relevant to Horsepower’s defenses,
                                                     claims counterclaims, and damages, including
                                                     discoverable non-privileged information
                                                     relevant to Horsepower and Pipeline’s business
                                                     dealings and history; the Proposed Thunder on
                                                     the Mountain Transaction and the Completed
                                                     Loan Transaction; this action; and certain
                                                     documents and related exhibits that are relevant
                                                     to this action.
3.   Gary Burghart                                   Mr. Burghart was the Chief Legal Officer of
                                                     The Madison Companies, LLC during the time
     c/o undersigned counsel                         period at issue. Mr. Burghart may have
                                                     discoverable non-privileged information
                                                     relevant to Horsepower’s defenses, claims,
                                                     counterclaims, and damages including

1
  In its October 11, 2017 Memorandum and Order, the Court dismissed all claims against Bryan
Gordon with prejudice. (Doc. # 64) Therefore, Mr. Gordon is no longer a party to this litigation.
2
  Throughout these initial disclosures, “Pipeline” is used to refer collectively to Plaintiffs and
Counterclaim Defendants Pipeline Productions, Inc., Backwood Enterprises, LLC, OK
Productions, Inc., and Brett Mosiman and their agents, affiliates and/or related entities.


                                                 2
      Case 5:15-cv-04890-KHV Document 320-4 Filed 11/08/18 Page 3 of 17




                                                  discoverable non-privileged information
                                                  relevant to Horsepower and Pipeline’s business
                                                  dealings, history, negotiations and diligence
                                                  concerning Thunder on the Mountain Festival,
                                                  this action, and certain documents and related
                                                  exhibits that are relevant to this action, including
                                                  but not limited to his communications with
                                                  Pipeline’s counsel regarding the Proposed
                                                  Thunder on the Mountain Transaction and the
                                                  Completed Loan Transaction.
4.   Nathan Prenger                               On information and belief, Nathan Prenger is an
                                                  owner of the entity Plaintiffs and affiliated
     c/o counsel                                  and/or related entities. Mr. Prenger may have
                                                  discoverable non-privileged information
     SHAFFER LOMBARDO SHURIN PC                   relevant to Horsepower’s defenses, claims,
     James D. Myers                               counterclaims, and damages, including
     2001 Wyandotte                               discoverable non-privileged information
     Kansas City, MO 64108                        relevant to Horsepower and Pipeline’s business
     jmyers@sls-law.com                           dealings and history; the Proposed Thunder on
     816-931-0500                                 the Mountain Transaction and the Completed
     816-931-5775 (fax)                           Loan Transaction; this action; and certain
                                                  documents and related exhibits that are relevant
                                                  to this action. Mr. Prenger may also have
                                                  discoverable non-privileged information
                                                  relevant to Pipeline’s operations and financial
                                                  performance, and details regarding all music
                                                  festivals and related businesses that Pipeline,
                                                  their affiliates, agents and/or related entities
                                                  owned, operated, and/or promoted, including the
                                                  Thunder on the Mountain Festival. Mr. Prenger
                                                  also has information concerning Pipeline’s
                                                  organization, operation, promotion, and
                                                  unilateral cancellation of the Thunder on the
                                                  Mountain Festival and revenue to Pipeline from
                                                  ticket and pass sales for Thunder on the
                                                  Mountain, and Count IV of Pipeline’s Amended
                                                  Complaint for Tortious Interference.
5.   Brett Mosiman                                Mr. Mosiman is a principal and owner of
                                                  Pipeline Productions, Inc. and its affiliated
     c/o counsel                                  companies and/or related entities. Mr. Mosiman
                                                  may have discoverable non-privileged
     Jack D. McInnes                              information relevant to Pipeline’s operations
     4300 Shawnee Mission Parkway, Ste. 100       and financial performance of the Pipeline, and
     Fairway, Kansas 66205                        details regarding all music festivals and related


                                              3
      Case 5:15-cv-04890-KHV Document 320-4 Filed 11/08/18 Page 4 of 17




     Telephone: (913) 220-2488              businesses that Pipeline, their affiliates, agents
     Facsimile: (913) 273-1671              and/or related entities owned, operated, and/or
     jack@mcinnes-law.com                   promoted, including Thunder on the Mountain
                                            Festival. Mr. Mosiman also has information
                                            concerning Pipeline’s organization, operation,
                                            promotion, and unilateral cancellation of
                                            Thunder on the Mountain Festival and revenue
                                            to Pipeline from ticket and pass sales for
                                            Thunder on the Mountain. Mr. Mosiman may
                                            also have discoverable non-privileged
                                            information relevant to Horsepower and
                                            Pipeline’s business dealings and history; the
                                            Proposed Thunder on the Mountain Transaction
                                            and the Completed Loan Transaction; this
                                            action; and certain documents and related
                                            exhibits that are relevant to this action.
6.   John E. Murdock III                    Mr. Murdock and his firm Bradley Arant Boult
                                            Cummings LLP were legal counsel for
     Bradley Arant Boult Cummings LLP       Horsepower regarding its possible business
     1600 Division Street, Suite 700        relationship with Pipeline during the time period
     Nashville, TN 37203                    at issue. Mr. Murdock may have discoverable
     (615) 252.2359                         non-privileged information relevant to
                                            Horsepower’s defenses, claims, and
                                            counterclaims, including discoverable non-
                                            privileged information relevant to Horsepower
                                            and Pipeline’s business dealings, history,
                                            negotiations and diligence concerning Thunder
                                            on the Mountain Festival, this action, and
                                            certain documents and related exhibits that are
                                            relevant to this action, including but not limited
                                            to his communications with Pipeline’s counsel
                                            regarding the Proposed Thunder on the
                                            Mountain Transaction and the Completed Loan
                                            Transaction.
7.   Andrew Kelley                          Mr. Kelley was a Vice President and General
                                            Counsel at The Madison Companies, LLC. Mr.
     c/o counsel                            Kelley may have discoverable non-privileged
                                            information relevant to Horsepower’s defenses,
                                            claims and counterclaims, including
                                            discoverable non-privileged information
                                            relevant to Horsepower and Pipeline’s business
                                            dealings, history, negotiations and diligence
                                            concerning Thunder on the Mountain Festival,
                                            this action, and certain documents and related


                                        4
      Case 5:15-cv-04890-KHV Document 320-4 Filed 11/08/18 Page 5 of 17




                                                 exhibits that are relevant to this action, including
                                                 but not limited to his communications with
                                                 Pipeline’s counsel regarding the Proposed
                                                 Thunder on the Mountain Transaction and the
                                                 Completed Loan Transaction.

8.   Matthew S. Gough                            Mr. Gough was legal counsel for Pipeline
                                                 Productions, Inc., Mr. Mosiman, Mr. Prenger,
     BARBER EMERSON, L.C.                        their affiliated companies and related entities
     1211 Massachusetts Street                   during the time period at issue. Mr. Gough may
     P.O. Box 667                                have discoverable non-privileged information
     Lawrence, Kansas 66044                      relevant to Horsepower and Pipeline’s business
     (785) 843-6600                              dealings, history, negotiations and diligence
                                                 concerning Thunder on the Mountain Festival,
                                                 this action, and certain documents and related
                                                 exhibits that are relevant to this action, including
                                                 but not limited to his communications with
                                                 Horsepower’s counsel regarding the Proposed
                                                 Thunder on the Mountain Transaction and the
                                                 Completed Loan Transaction.
9.   Employees and/or executives of Front        Front Gate licensed software and technology to
     Gate Ticketing Solutions, LLC (“Front       Pipeline for use in selling tickets and passes for
     Gate”).                                     the 2015 Thunder on the Mountain Festival
                                                 online. On information and belief, Front Gate
                                                 also assisted with promotion of the 2015
                                                 Thunder on the Mountain Festival. Front Gate
                                                 may have discoverable non-privileged
                                                 information relevant to Horsepower’s defenses,
                                                 claims, and counterclaims, including but not
                                                 limited to the terms and conditions regarding the
                                                 purchase of tickets and passes to the Thunder on
                                                 the Mountain Festival; Pipeline’s organization,
                                                 promotion, operation and unilateral cancellation
                                                 of Thunder on the Mountain Festival; revenue
                                                 and refunds to Pipeline from ticket, pass and
                                                 vendor booth sales for Thunder on the
                                                 Mountain; Pipeline’s operations and financial
                                                 performance; and details regarding all music
                                                 festivals and/or related businesses that Pipeline,
                                                 their affiliates, agents and/or related entities
                                                 owned and/or operated, including the Thunder
                                                 on the Mountain Festival.




                                             5
      Case 5:15-cv-04890-KHV Document 320-4 Filed 11/08/18 Page 6 of 17




10. Bentley Hodges                               Mr. Hodges was at The Madison Companies,
                                                 LLC during the relevant time period. His duties
    303-330-4171 (address unknown)               included, but were not limited to conducting due
                                                 diligence, analyzing/evaluating financial,
                                                 marketing and operational data, and assessing
                                                 risks and returns. Mr. Hodges may have
                                                 discoverable non-privileged information
                                                 relevant to Horsepower’s defenses, claims,
                                                 counterclaims, and damages, including
                                                 discoverable non-privileged information
                                                 relevant to Horsepower and Pipeline’s business
                                                 dealings and history; the Proposed Thunder on
                                                 the Mountain Transaction and the Completed
                                                 Loan Transaction; this action; and certain
                                                 documents and related exhibits that are relevant
                                                 to this action.
11. Employees and Principals of Roark &          Roark & Associates, Inc. was Pipeline’s outside
    Associates, Inc., including, but not         accountant for the time period at issue. Roark &
    limited to, Mike Roark and Colleen           Associates, Inc. may have discoverable non-
    Hodge                                        privileged information relevant to Pipeline’s
                                                 operations and financial performance, and
    3504 Westridge Dr, Lawrence, KS 66049        details regarding all music festivals and/or other
    (785) 842-3431                               businesses that Pipeline, their affiliates, agents
                                                 and/or related entities owned, operated and/or
                                                 promoted, including Thunder on the Mountain
                                                 Festival. Roark & Associates may also have
                                                 information concerning Horsepower and
                                                 Pipeline’s business dealings and history; the
                                                 Proposed Thunder on the Mountain Transaction
                                                 and the Completed Loan Transaction; Pipeline’s
                                                 organization, promotion, and unilateral
                                                 cancellation of Thunder on the Mountain
                                                 Festival; revenue to Pipeline from ticket and
                                                 pass sales for Thunder on the Mountain; and
                                                 certain documents and related exhibits that are
                                                 relevant to this action.
12. Current and former employees and             TSYS Merchant Solutions was a credit card
    principals of TSYS Merchant Solutions,       payment processor for at least one of the
    LLC                                          Pipeline-related companies during the time
                                                 period at issue. TSYS Merchant Solutions may
    c/o counsel                                  have discoverable non-privileged information
                                                 relevant to Horsepower’s defenses, claims, and
    Cory J. Rooney                               counterclaims, including but not limited to
    PO Box 382                                   Pipeline’s organization, promotion, and


                                             6
      Case 5:15-cv-04890-KHV Document 320-4 Filed 11/08/18 Page 7 of 17




    Omaha, NE 68101                            unilateral cancellation of Thunder on the
    402-933-9865                               Mountain Festival, revenue for ticket, pass, and
                                               vendor booth sales, Pipeline’s operations and
                                               financial performance, and details regarding all
                                               music festivals and/or other businesses that
                                               Pipeline, their affiliates, agents and/or related
                                               entities owned and/or operated, including
                                               Thunder on the Mountain Festival.
13. Seth M. Wolkov                             Mr. Wolkov is the President of The Madison
                                               Companies, LLC and was during the time period
    c/o undersigned counsel                    at issue. Mr. Wolkov may have discoverable
                                               non-privileged information relevant to
                                               Horsepower’s defenses, claims, counterclaims,
                                               and damages, including discoverable non-
                                               privileged information relevant to Horsepower
                                               and Pipeline’s business dealings and history; the
                                               Proposed Thunder on the Mountain Transaction
                                               and the Completed Loan Transaction; this
                                               action; and certain documents and related
                                               exhibits that are relevant to this action.
14. Taylor Gustafson                           Ms. Gustafson was an employee of Plaintiffs
                                               during the time period at issue and is currently
    c/o undersigned counsel                    an employee of The Madison Companies, LLC.
                                               Ms. Gustafson may have discoverable non-
                                               privileged information relevant to Horsepower’s
                                               defenses, counterclaims, and damages, including
                                               but not limited to non-privileged information
                                               relevant to Pipeline’s organization, promotion,
                                               and unilateral cancellation of Thunder on the
                                               Mountain Festival, revenue for ticket, pass and
                                               vendor booth sales, Pipeline’s operations and
                                               financial performance, details regarding all
                                               music festivals and/or other businesses that
                                               Pipeline, their affiliates, agents and/or related
                                               entities owned and/or operated, including
                                               Thunder on the Mountain Festival, Horsepower
                                               and Pipeline’s business dealings and history,
                                               and Count IV of Pipeline’s Amended Complaint
                                               for Tortious Interference.
15. Michael Edmondson                          On information and belief, Mr. Edmondson is or
                                               has been a business partner of Pipeline. Mr.
    address and telephone number unknown       Edmondson may have discoverable non-
                                               privileged information relevant to Horsepower’s
                                               defenses and counterclaims, including but not


                                           7
      Case 5:15-cv-04890-KHV Document 320-4 Filed 11/08/18 Page 8 of 17




                                          limited to Horsepower and Pipeline’s business
                                          dealings and history; Pipeline’s operations and
                                          financial performance; details regarding all
                                          music festivals and/or other businesses that
                                          Pipeline, their affiliates, agents and/or related
                                          entities owned and/or operated, including
                                          Thunder on the Mountain Festival; the Proposed
                                          Thunder on the Mountain Transaction and the
                                          Completed Loan Transaction; revenue to
                                          Pipeline from ticket, pass and vendor booth
                                          sales for Thunder on the Mountain; and certain
                                          documents and related exhibits that are relevant
                                          to this action.
16. Stretch Rumaner                       On information and belief, Mr. Rumaner is or
                                          has been a business partner of Pipeline. Mr.
     P.O. Box 414444                      Rumaner may have discoverable non-privileged
     Kansas City, MO 64141                information relevant to Horsepower’s defenses
     (816) 471-3618                       and counterclaims, including but not limited to
                                          Horsepower and Pipeline’s business dealings
                                          and history; Pipeline’s operations and financial
                                          performance; details regarding all music
                                          festivals and/or other businesses that Pipeline,
                                          their affiliates, agents and/or related entities
                                          owned and/or operated, including Thunder on
                                          the Mountain Festival; the Proposed Thunder on
                                          the Mountain Transaction and the Completed
                                          Loan Transaction; revenue to Pipeline from
                                          ticket, pass and vendor booth sales for Thunder
                                          on the Mountain; and certain documents and
                                          related exhibits that are relevant to this action.
17. A corporate representative of         On information and belief, Mr. Mosiman owns
    CrossroadsKC                          an interest in CrossroadsKC. Representatives of
                                          CrossroadsKC may have discoverable non-
     417 E 18TH ST                        privileged information relevant to Horsepower’s
     Kansas City, MO 64108                defenses and counterclaims, including but not
     785-749-3434                         limited to Horsepower and Pipeline’s business
                                          dealings and history; Pipeline’s operations and
                                          financial performance; details regarding all
                                          music festivals and/or other businesses that
                                          Pipeline, their affiliates, agents and/or related
                                          entities owned and/or operated, including
                                          Thunder on the Mountain Festival; the Proposed
                                          Thunder on the Mountain Transaction and the
                                          Completed Loan Transaction; revenue to


                                      8
       Case 5:15-cv-04890-KHV Document 320-4 Filed 11/08/18 Page 9 of 17




                                                   Pipeline from ticket and pass sales for Thunder
                                                   on the Mountain; and certain documents and
                                                   related exhibits that are relevant to this action.
18. Current and former employees of Intrust        On information and belief, Pipeline had
    Bank                                           financial accounts with Intrust during the time
                                                   period at issue. Intrust may have discoverable
     c/o counsel                                   non-privileged information relevant to
                                                   Horsepower’s defenses, claims, and
     Mollie Harmon                                 counterclaims, including discoverable non-
     BRYAN CAVE LLP                                privileged information relevant to Pipeline’s
     One Kansas City Place, 1200 Main Street       operations and financial performance and
     Suite 3800                                    revenue to Pipeline from ticket, pass, and
     Kansas City, MO 64105-2122                    vendor booth sales for Thunder on the
     816-374-3236                                  Mountain.
     mollie.harmon@bryancave.com
19. Current and former employees of Central        On information and belief, Pipeline had
    Bank of the Midwest (“CBM”) (f/k/a             financial accounts with CBM during the time
    Douglas County Bank of Lawrence,               period at issue and revenue from ticket and pass
    Kansas)                                        sales for the 2015 Thunder on the Mountain
                                                   Festival flowed through these accounts. CBM
     609 North 291 Highway                         may have discoverable non-privileged
     Lee's Summit, MO 64086                        information relevant to Horsepower’s defenses,
     816-525-5300                                  claims, and counterclaims, including
                                                   discoverable non-privileged information
                                                   relevant to Pipeline’s operations and financial
                                                   performance and revenue to Pipeline from
                                                   ticket, pass, and vendor booth sales for Thunder
                                                   on the Mountain.
20. Current and former employees of                Such current and former employees of Pipeline
    Pipeline, including, but not limited to,       may have discoverable non-privileged
    Brittin Clark and Nancy Holmes                 information relevant to Horsepower’s defenses,
                                                   claims, and counterclaims, including
     c/o counsel                                   discoverable non-privileged information
                                                   relevant to Horsepower and Pipeline’s business
     Jack D. McInnes                               dealings and history; the Proposed Thunder on
     4300 Shawnee Mission Parkway, Ste. 100        the Mountain Transaction and the Completed
     Fairway, Kansas 66205                         Loan Transaction; this action; and certain
     Telephone: (913) 220-2488                     documents and related exhibits that are relevant
     Facsimile: (913) 273-1671                     to this action. They may also have discoverable
     jack@mcinnes-law.com                          non-privileged information relevant to
                                                   Pipeline’s operations and financial performance,
                                                   details regarding all music festivals and/or other
                                                   businesses that Pipeline, their affiliates, agents


                                               9
      Case 5:15-cv-04890-KHV Document 320-4 Filed 11/08/18 Page 10 of 17




                                           and/or related entities owned, operated, and/or
                                           promoted, including the Thunder on the
                                           Mountain Festival, and revenue to Pipeline from
                                           ticket, pass, and vendor booth sales for Thunder
                                           on the Mountain.
21. Brian Pilsl                            Mr. Pilsl was a principal of Sprocket Marketing
                                           during the time period at issue and was involved
     c/o counsel                           in the promotion of the 2015 Thunder on the
                                           Mountain Festival. Mr. Pilsl may have
     Daniel W. Anderson, Esq.              discoverable non-privileged information
     13577 Feather Sound Dr., Suite 500    relevant to Horsepower’s defenses and
     Clearwater, FL 33762                  counterclaims, including but not limited to non-
     Telephone: (727) 329-1999             privileged information relevant to Pipeline’s
     danderson@floridalawpartners.com      organization, promotion, and unilateral
                                           cancellation of Thunder on the Mountain
                                           Festival, revenue for ticket, pass, and vendor
                                           booth sales, Pipeline’s operations and financial
                                           performance, details regarding all music
                                           festivals and other businesses that Pipeline, their
                                           affiliates, agents and/or related entities owned
                                           and/or operated, including Thunder on the
                                           Mountain Festival, Horsepower and Pipeline’s
                                           business dealings and history, and Count IV of
                                           Pipeline’s Amended Complaint for Tortious
                                           Interference.
22. Brian Wingerd                          Mr. Wingerd was a principal of Sprocket
                                           Marketing during the time period at issue and
     c/o counsel                           was involved in the promotion of the 2015
                                           Thunder on the Mountain Festival. Mr. Wingerd
     Terrence J. Campbell                  may have discoverable non-privileged
     1211 Massachusetts Street             information relevant to Horsepower’s defenses
     P.O. Box 667                          and counterclaims, including but not limited to
     Lawrence, Kansas 66044                non-privileged information relevant to
     Tele: (785) 843-6600                  Pipeline’s organization, promotion, and
     Fax: (785) 843-8405                   unilateral cancellation of Thunder on the
     tcampbell@barberemerson.com           Mountain Festival, revenue for ticket, pass, and
                                           vendor booth sales, Pipeline’s operations and
                                           financial performance, details regarding all
                                           music festivals and other businesses that
                                           Pipeline, their affiliates, agents and/or related
                                           entities owned and/or operated, including
                                           Thunder on the Mountain Festival, Horsepower
                                           and Pipeline’s business dealings and history,
                                           and Count IV of Pipeline’s Amended Complaint


                                          10
      Case 5:15-cv-04890-KHV Document 320-4 Filed 11/08/18 Page 11 of 17




                                                for Tortious Interference.


23. Corporate representatives of the Phases of On information and belief, Phases of the Moon
    the Moon Music & Art Festival              was another music festival in which Pipeline
                                               owned an interest and/or organized and
    address and telephone number unknown       promoted and that was cancelled in 2015.
                                               Corporate representatives of the Phases of the
                                               Moon may have discoverable non-privileged
                                               information relevant to Horsepower’s defenses
                                               and counterclaims, including but not limited to
                                               Pipeline’s operations and financial performance
                                               and details regarding all music festivals and
                                               other businesses that Pipeline, their affiliates,
                                               agents and/or related entities owned and/or
                                               operated, including Thunder on the Mountain
                                               Festival.
24. Sam Shear                                  Mr. Shear was an organizer and/or co-owner of
                                               the Phases of the Moon festival. Mr. Shear may
    address and telephone number unknown       have discoverable non-privileged information
                                               relevant to Horsepower’s defenses and
                                               counterclaims, including but not limited to
                                               Pipeline’s operations and financial performance
                                               and details regarding all music festivals and
                                               other businesses that Pipeline, their affiliates,
                                               agents and/or related entities owned and/or
                                               operated, including Thunder on the Mountain
                                               Festival.
25. Barry Shear                                Mr. Shear was an organizer and/or co-owner of
                                               the Phases of the Moon festival. Mr. Shear may
    address and telephone number unknown       have discoverable non-privileged information
                                               relevant to Horsepower’s defenses and
                                               counterclaims, including but not limited to
                                               Pipeline’s operations and financial performance
                                               and details regarding all music festivals and
                                               other businesses that Pipeline, their affiliates,
                                               agents and/or related entities owned and/or
                                               operated, including Thunder on the Mountain
                                               Festival.
26. Current and former employees of            CAA was the talent agency for certain artists
    Creative Artist Agencies (“CAA”),          scheduled to perform at the 2015 Thunder on the
    including, but not limited to, Elisa       Mountain Festival, including Carrie Underwood
    Vazzana Boehmke, Jeff Frasco, Matthew and the Zac Brown Band. CAA may have
    Morgan, and Katie Anderson                 discoverable non-privileged information


                                              11
      Case 5:15-cv-04890-KHV Document 320-4 Filed 11/08/18 Page 12 of 17




                                            relevant to Horsepower’s defenses and
    401 Commerce Street, Penthouse          counterclaims, including but not limited to
    Nashville, TN 37219                     Horsepower and Pipeline’s business dealings
    615-383-8787                            and history; the Proposed Thunder on the
                                            Mountain Transaction and the Completed Loan
                                            Transaction; Pipeline’s organization, operation,
                                            promotion, and unilateral cancellation of
                                            Thunder on the Mountain Festival; revenue to
                                            Pipeline from ticket, pass, and vendor booth
                                            sales for Thunder on the Mountain; and certain
                                            documents and related exhibits that are relevant
                                            to this action, such as contracts between Pipeline
                                            and its affiliated and/or related entities and
                                            CAA/music artists for performances at the 2015
                                            Thunder on the Mountain Festival.
27. Current and former employees of William WME was the talent agency for certain artists
    Morris Endeavor Entertainment, LLC      scheduled to perform at the 2015 Thunder on the
    (“WME”), including, but not limited to, Mountain Festival. WME may have
    Becky Gardenhire and Josh Kurfirst      discoverable non-privileged information
                                            relevant to Horsepower’s defenses and
    600 Division Street, Ste. 300           counterclaims, including but not limited to
    Nashville, TN 37203                     Horsepower and Pipeline’s business dealings
    615-963-3307                            and history; the Proposed Thunder on the
                                            Mountain Transaction and the Completed Loan
                                            Transaction; Pipeline’s organization, operation,
                                            promotion, and unilateral cancellation of
                                            Thunder on the Mountain Festival; revenue to
                                            Pipeline from ticket, pass and vendor booth
                                            sales for Thunder on the Mountain; and certain
                                            documents and related exhibits that are relevant
                                            to this action, such as contracts between Pipeline
                                            and its affiliated and/or related entities and
                                            WME/music artists for performances at the 2015
                                            Thunder on the Mountain Festival.
28. Tod Coder                               On information and belief, Mr. Coder was hired
                                            by Brett Mosiman to assist in securing
    Ticket Biscuit                          musicians to perform at the 2015 Thunder on the
    1550 Woods of Riverchase Dr., Suite 330 Mountain Festival and was a partner in Pipeline
    Birmingham, AL 35244                    Booking, which secured artists for the festival.
    205-757-8330 x820                       Mr. Coder may have discoverable non-
                                            privileged information relevant to Horsepower’s
                                            defenses and counterclaims, including but not
                                            limited to Horsepower and Pipeline’s business
                                            dealings and history; the Proposed Thunder on


                                             12
      Case 5:15-cv-04890-KHV Document 320-4 Filed 11/08/18 Page 13 of 17




                                                   the Mountain Transaction and the Completed
                                                   Loan Transaction; Pipeline’s organization,
                                                   operation, promotion, and unilateral cancellation
                                                   of Thunder on the Mountain Festival; revenue to
                                                   Pipeline from ticket, pass and vendor booth
                                                   sales for Thunder on the Mountain; and certain
                                                   documents and related exhibits that are relevant
                                                   to this action, such as contracts between Pipeline
                                                   and its affiliated and/or related entities and
                                                   talent agencies/music artists for performances at
                                                   the 2015 Thunder on the Mountain Festival.
29. All persons identified in any other party’s
    initial disclosures or documents disclosed
    pursuant to Fed. R. Civ. P. 26(a)(1), in
    response to written discovery requests,
    attached to pleadings, or otherwise
    contained in documents exchanged in this
    matter.
30. Any expert witnesses to be later
    determined and disclosed including, but
    not limited to any person necessary for
    impeachment, rebuttal, rehabilitation or
    expert testimony.




       By disclosing the foregoing individuals, Horsepower does not consent to any discovery

or disclosure of information that is privileged or otherwise protected by the Federal Rules of

Civil Procedure, Federal Rules of Evidence, or other applicable law.

II.    DOCUMENTS

       In accordance with Federal Rule of Civil Procedure 26(a)(1)(A)(ii), Horsepower

identifies the following categories and locations of documents, electronically stored information,

and tangible things in its possession, custody, or control that Horsepower presently has reason to

believe it may use to support its claims, counterclaims, and/or defenses, unless the use would be

solely for impeachment.


                                                  13
      Case 5:15-cv-04890-KHV Document 320-4 Filed 11/08/18 Page 14 of 17




       1.      Discoverable non-privileged draft and final versions of the Letter of Intent

executed by the Parties.

       2.      Discoverable non-privileged draft agreements exchanged between the Parties and

their agents and representatives regarding the Proposed Thunder on the Mountain Transaction

and the Completed Loan Transaction.

       3.      Discoverable non-privileged email communications between the Parties and their

agents and representatives and other diligence materials, including documents and

communications, provided in connection with the Proposed Thunder on the Mountain

Transaction and the Completed Loan Transaction.

       4.      Horsepower’s internal discoverable non-privileged documents and

communications, or those in its possession from due diligence or otherwise, regarding the

Proposed Thunder on the Mountain Transaction, the Completed Loan Transaction, and diligence

materials provided in connection therewith, including, but not limited to, financial information,

projections, asset information for Pipeline and its related and affiliated entities, and contracts

between Pipeline and its related and affiliated entities on the one hand and third parties on the

other hand related to Pipeline’s music festival business.

       5.      Horsepower’s discoverable non-privileged documents and communications with

third-parties regarding the Proposed Thunder on the Mountain Transaction, the Completed Loan

Transaction, and diligence materials provided in connection therewith.

       6.      Documents produced by third-parties in connection with the litigation styled

Alexander et al. v. Pipeline Productions, Inc. et al., Case No. 1:16-CV-00005-KGB, United

States District Court for the Eastern District of Arkansas, including, but not limited to documents



                                                  14
       Case 5:15-cv-04890-KHV Document 320-4 Filed 11/08/18 Page 15 of 17




produced by TSYS Merchant Solutions, LLC, Front Gate, Colleen Hodge, Matthew S. Gough,

CAA, and WME.

         7.     Documents produced by Horsepower and the ticket, pass, and vendor booth and

purchaser plaintiffs in the Alexander action.3

         8.     Documents establishing the monies loaned by Horsepower to Pipeline pursuant to

the Completed Loan Transaction and Horsepower’s other damages, as articulated in Section III,

below.

         These documents are located at Horsepower’s corporate offices at 5619 DTC Parkway,

Suite 800, Greenwood Village, CO 80111 and/or stored electronically within Horsepower’s

computer system.

III.     COMPUTATION OF DAMAGES

         Federal Rule of Civil Procedure 26(a)(1)(A)(iii) requires a computation of each category

of damages claimed by the disclosing party. Horsepower currently seeks damages from Pipeline

for Pipeline’s breach of the Completed Loan Transaction in the amount of $272,000, plus all pre-

and post-judgment interest, default interest, and attorneys’ and collection fees and costs, under

the loan agreement. Horsepower will also seek their attorneys’ fees, costs, and expenses incurred

in this action, including expert witness fees, and any such other and further relief as the Court

deems just and proper. Horsepower will begin producing documents bearing on the nature and

extent of its injuries suffered once a Protective Order is entered in this case, but it anticipates

locating additional supporting documents through discovery.

3
 Although Pipeline Productions, Inc., Backwood Enterprises, LLC, and Brett Mosiman are
named as defendants in the Alexander action, they have not responded to the complaint in that
action, and therefore, a clerk’s default has been entered against them. They also have not
produced any discovery in that action.


                                                 15
      Case 5:15-cv-04890-KHV Document 320-4 Filed 11/08/18 Page 16 of 17




IV.    INSURANCE AGREEMENTS

       Horsepower will make available for inspection and copying an insurance agreement

under which an insurance business may be liable to satisfy all or part of a possible judgment in

the action or to indemnify or reimburse for payments made to satisfy the judgment.

       Horsepower expressly reserves the right to supplement, alter, or amend this disclosure

statement pursuant to Federal Rule of Civil Procedure 26(e), as additional evidence becomes

available or is made known to Horsepower.


Dated: December 4, 2017.

                                          Respectfully submitted this 4th day of December 2017

                                          BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                          By: s/ Richard B. Benenson
                                          Richard B. Benenson
                                          410 Seventeenth Street
                                          Suite 2200
                                          Denver, Colorado 80202
                                          Phone: 303.223.1100
                                          Fax: 303.223.1111
                                          Email: rbenenson@bhfs.com

                                          Attorneys for Defendants The Madison Companies,
                                          LLC, and Horsepower Entertainment, LLC




                                                16
      Case 5:15-cv-04890-KHV Document 320-4 Filed 11/08/18 Page 17 of 17




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of December 2017, a true and correct copy of the
foregoing HORSEPOWER’S INITIAL DISCLOSURES PURSUANT TO FEDERAL
RULE OF CIVIL PROCEDURE 26(A)(1) was served via Email upon the following:


Jack D. McInnes
4300 Shawnee Mission Parkway, Ste. 100
Fairway, Kansas 66205
Telephone: (913) 220-2488
Facsimile: (913) 273-1671
 jack@mcinnes-law.com

 Attorney for Plaintiffs




                                                    s/ Matthew C. Arentsen
